Citation Nr: 1003441	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-12 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to service connection for a spine condition, 
to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In May 2009 the Board remanded the case for further action by 
the originating agency.  The case has been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  A chronic spine condition was not manifested within one 
year from the Veteran's discharge from service, is not the 
result of a disease or injury in service, and is not 
etiologically related to a service-connected disease or 
injury.

2.  A chronic disability of the bilateral knees was not 
manifested within one year from the Veteran's discharge from 
service, is not the result of a disease or injury in service, 
and is not etiologically related to a service-connected 
disease or injury.


CONCLUSIONS OF LAW

1.  The Veteran's current spine condition was not incurred or 
aggravated during service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).  

2.  The Veteran's bilateral knee disorder was not incurred or 
aggravated during service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112(a); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310. 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for 
disabilities of the spine and both knees based on two 
separate theories of entitlement.  First, that the 
disabilities are directly related to active duty service, and 
second, that they are the result of service-connected 
residuals of shell fragment wounds.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 to incorporate the holding 
in Allen with additional requirements that there be medical 
evidence created prior to the claimed aggravation showing the 
baseline of the disability prior to aggravation.  38 C.F.R. 
§ 3.310(a)(b) (2009); 71 Fed. Reg. 52,744-52,747 (Sept 7, 
2006) (effective October 10, 2006).

The new regulation imposes additional burdens and could have 
retroactive effects.  Hence, the Board will apply the old 
version of the regulation.  See Princess Cruises v. United 
States, 397 F.3d 1358 (Fed. Cir. 2005); cf. Rodriguez v. 
Peake, 511 F.3d 1147 (Fed. Cir. 2008).

Service treatment records establish that the Veteran incurred 
multiple shrapnel wounds to his left calf, left thigh, 
buttock, left foot, and right arm.  There is no evidence of 
complaints or treatment associated with the Veteran's spine 
or knees.  The May 1968 separation examination report also 
indicates that the Veteran's spine and lower extremities were 
negative for abnormalities.  

Treatment records from the New York VA Medical Center (VAMC) 
establish that the Veteran first complained of back pain in 
October 2004 when he was diagnosed with a lumbar strain.  
Subsequently, the Veteran has undergone treatment for 
degenerative disc disease and degenerative joint disease of 
the entire spine, spinal stenosis, multilevel spinal 
compressions, and bilateral arthritis of the knees.  Although 
service records do not document any injuries to the spine or 
knees, they do show that the Veteran incurred multiple 
shrapnel injuries.  Therefore, for the purposes of direct 
service connection, the Board finds that the first two 
elements necessary for service connection-a current 
disability and in-service injury-are demonstrated.  

With respect to the third element of direct service 
connection, a causal nexus between the current disability and 
in-service injury, the Veteran has not reported a continuity 
of symptoms.  While he has been diagnosed with arthritis of 
the spine and knees, there is no evidence of these 
disabilities until 2004, more than 35 years after his 
separation from service.  The absence of any clinical 
evidence for decades after service weighs the evidence 
against a finding that the Veteran's conditions were present 
in service or in the year immediately after service.  Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The record also contains no competent medical evidence of a 
nexus between the Veteran's claimed disabilities and active 
duty service.  None of the Veteran's VA health care providers 
have linked his spine and knee disabilities to service, in 
fact, a VA physician attributed his chronic low back pain to 
blood stasis and a kidney deficiency in February 2007.  In 
addition, a VA examiner who reviewed the claims folder and 
examined the Veteran in February 2005 and February 2007 
concluded that the Veteran's shrapnel injuries were not the 
cause of his spinal and knee disabilities.  As there is no 
competent medical evidence of a nexus between the Veteran's 
chronic disabilities of the spine and knees, including 
evidence of these disabilities within 35 years after the 
Veteran's separation from service, service connection on a 
direct basis is not warranted.  

Turning to the Veteran's other contention, that service 
connection is warranted for disabilities of the spine and 
knees as secondary to service-connected residuals of shell 
fragment wounds, the record contains no competent evidence in 
support of the claim.  On the contrary, the medical evidence 
weighs against a finding of secondary service connection.  
The February 2005 and February 2007 VA examiner provided an 
addendum report in August 2009 noting that the Veteran's 
service-connected shrapnel wounds had not aggravated his 
spine and knee disabilities and there was no causal 
relationship between the disabilities.  

In essence, the only evidence in support of the Veteran's 
claim for direct or secondary service connection are his own 
statements and testimony.  The Board acknowledges that the 
Veteran is competent to testify as to observable symptoms, 
such as back and knee pain, but finds that his opinion as to 
the cause of the loss simply cannot be accepted as competent 
evidence.  See Jandreau v. Nicholson, 492 F.3d at 1376-1377; 
Buchanan v. Nicholson, 451 F.3d at 1336. 

In sum, there is no competent evidence that the Veteran's 
spine or knee conditions are related to active duty service 
or were caused or aggravated by service-connected residuals 
of shell fragment wounds.  The only medical opinions of 
record weigh against the claims, and the Board must therefore 
conclude that the preponderance of the evidence is against 
the claims and they must be denied.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) with respect to direct connection was furnished to 
the Veteran in a February 2005 letter.  The Veteran also 
received notice regarding the disability-rating and 
effective-date elements of the claims in an April 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In his February 2006 notice of disagreement, the Veteran 
contended that service connection was warranted for his spine 
and knee disabilities as they were due to service-connected 
residuals of shell fragment wounds.  The Veteran has not 
received VCAA notice with respect to a claim for secondary 
service connection.  

Prejudicial error occurs in the context of VCAA notice only 
when such error affects "the essential fairness of an 
adjudication" or "has the natural effect of producing 
prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 
 Appellants must generally identify "with considerable 
specificity": (1) how the VCAA notice was defective; (2) what 
evidence the appellant would have provided or requested that 
VA obtain had VA fulfilled its notice obligations; and (3) 
how the lack of notice and evidence affected the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. at 121; see also Shinseki v. Sanders, 556 U.S. ___, No. 
07-1209 (2009) (holding that a party alleging defective VCAA 
notice has the burden of showing how the defective notice was 
harmful). 

The Veteran has not alleged any prejudice resulting from the 
lack of notice on the secondary service connection theory of 
entitlement, and the record contains evidence of actual 
knowledge on the part of the Veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claims.  

The Veteran has contended that his back and knee conditions 
are the result of his service-connected conditions.  In the 
May 2007 substantive appeal, he specifically argued that his 
back and knee conditions were the direct result of the 
injuries he incurred during service due to combat and a 
grenade explosion.  He has therefore demonstrated actual 
knowledge of the requirements for establishing service 
connection on a secondary basis and the lack of such 
notification did not result in prejudice to the Veteran.  The 
notice letters did tell him that to substantiate the claim 
there must be a relationship between the claimed disability 
and a disease, injury or event in service and that this 
relationship was usually shown by medical evidence.

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, and records of VA 
treatment.  Additionally, the Veteran was provided proper VA 
examinations in response to his claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  

ORDER

Entitlement to service connection for a spine condition, to 
include as secondary to service-connected disabilities, is 
denied. 

Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected 
disabilities, is denied. 




____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


